Citation Nr: 0907709	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1950 to October 
1954.  He died on September [redacted], 2000.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The Veteran died in September 2000.  The death 
certificate lists the immediate cause of death as gunshot 
wound of the head, with a notation of "shot self with 
handgun" as the cause of injury.  

2.  At the time of his death, the Veteran was service-
connected for traumatic instability of the left knee at a 
noncompensable disability rating.  He had not been in receipt 
of an award of service connection for any other disease or 
disability.

3.  There is no competent evidence of record indicating that 
the cause of the Veteran's death had its onset during active 
service or was related to any in-service disease or injury.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  Specifically, she 
asserts that the veteran suffered from PTSD which caused him 
to commit suicide by a gunshot wound to the head, which 
caused the Veteran's death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's certificate of death indicates that he died in 
September 2000.  The death certificate lists the cause of his 
death as gunshot wound of the head, with a notation regarding 
the cause of injury as "shot self with handgun".  No other 
conditions were cited as contributing to death, providing 
some very limited evidence against this claim (as PTSD was 
not indicated as contributing to the Veteran's death).

At the time of his death, the veteran was service-connected 
for traumatic instability of the left knee at a 
noncompensable disability rating.  He had not been in receipt 
of an award of service connection for any other disease or 
disability, providing more limited evidence against this 
claim.  

The post-service medical evidence consists of a medical 
statement from Dr. "O.", received by the RO in January 
2006.  Dr. O. stated that the Veteran suffered from 
depression and complained of frequent flashbacks of the war.  
Unfortunately, the RO could not obtain any original medical 
records from Dr. O. regarding the Veteran's treatment.

The Board finds that the post-service evidence fails to show 
or indicate a connection between the Veteran's death and 
service or a service connected disorder, providing more 
evidence against this claim. 

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected, notably that the 
veteran suffered from PTSD.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Psychiatric disease is not capable of lay diagnosis, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's statements are outweighed by 
the medical evidence (not indicating evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the Veteran's 
cause of death.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board acknowledges the state of the Veteran's health as 
described by the submitted statement from Dr. O.  However, 
the appellant's assertions that the veteran's behavior was 
based upon symptoms of PTSD are unfounded, particularly 
because the veteran was never treated for or even diagnosed 
with PTSD.  Additionally, attributing the Veteran's actions 
to a psychiatric disability for which he was not service 
connected would require leaps of reasoning and judgment that 
the Board cannot make.  Nothing in the medical record 
indicates that the Veteran suffered from PTSD.  Dr. O.'s 
statement indicates treatment for depression, yet there is no 
mention in the medical evidence of the depression stemming 
from the Veteran's time in service.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
Veteran's psychiatric health.  She has not demonstrated the 
requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, her opinion in this regard is not 
competent evidence.  

The Board finds that the post-service treatment record 
provides evidence against this claim, failing to show or 
indicate that the Veteran's health care providers during the 
Veteran's lifetime believed that there was a connection his 
problems and service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection for the cause of the Veteran's death must 
be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted a medical 
statement from Dr. O.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


